PILED
                            UNITED STATES DISTRICT COURT                                    JUl 13       L;~Jj
                            FOR THE DISTRICT OF COLUMBIA                              Clerk, U.S. District ann
                                                                                         Bankruptcy Courts

DERIAN DOUGLAS HICKMAN,                        )
                                               )
               Plaintiff,                      )
                                               )
       v.                                      )       Civil Action No.          09 1362
                                               )
COPYRIGHT ROYALTY BOARD,                       )
                                               )
               Defendant.                      )


                                  MEMORANDUM OPINION

        This matter comes before the court on review ofplaintiffs application to proceed in

forma pauperis and pro se civil complaint. The court will grant the application, and dismiss the

complaint.

        The Court has reviewed plaintiffs complaint, keeping in mind that complaints filed by

pro se litigants are held to less stringent standards than those applied to formal pleadings drafted

by lawyers. See Haines v. Kerner, 404 U.S. 519, 520 (1972). Even pro se litigants, however,

must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch, 656 F. Supp. 237, 239

(D.D.C. 1987). Rule 8(a) ofthe Federal Rules of Civil Procedure requires that a complaint

contain a short and plain statement ofthe grounds upon which the court's jurisdiction depends, a

short and plain statement of the claim showing that the pleader is entitled to relief, and a demand

for judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a). The purpose of the minimum

standard of Rule 8 is to give fair notice to the defendants of the claim being asserted, sufficient to

prepare a responsive answer, to prepare an adequate defense and to determine whether the

doctrine of res judicata applies. Brown v. Califano, 75 F.R.D. 497, 498 (D.D.C. 1977).
        Plaintiff demands "payment of any royalty payments for use of copyrights, trademarks,

[and] patents," an amount which "could exceed [$] 1 billion." Compl. at 1. As drafted, the

complaint fails to comply with Rule 8(a) because it fails to include a short and plain statement

showing that plaintiff is entitled to relief. For this reason, the complaint will be dismissed

without prejudice. An Order consistent with this Memorandum Opinion is issued separately.




                                                      United States District Judge


Date:    r ". ,.,